Exhibit 99.1 Investor Presentation (NASDAQ: DCTH) March 2013 2 DELCATH SYSTEMS, INC Forward-looking Statements Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements made by the Company or on its behalf. This presentation contains forward-looking statements, which are subject to certain risks and uncertainties that can cause actual results to differ materially from those described. Factors that may cause such differences include, but are not limited to, uncertainties relating to: the outcome of the ODAC meeting, and the impact, if any, of the advisory panel’s recommendation on the FDA’s decision regarding the Company’s new drug application (NDA), uncertainties relating to: timing of completion of the FDA’s review of our NDA, the extent to which the FDA may request additional information or data and our ability to provide the same in a timely manner, acceptability of the Phase 1, 2 and 3 clinical trial data by the FDA, FDA approval of the Company's NDA for the treatment of metastatic ocular melanoma to the liver, adoption, use and resulting sales, if any, for the Delcath Hepatic Delivery System in the United States, adoption, use and resulting sales, if any, for the Hepatic CHEMOSAT Delivery System in the EEA, our ability to successfully commercialize the Delivery System in various markets and the potential of the system as a treatment for patients with cancers in the liver, the timing and our ability to successfully enter into strategic partnership and distribution arrangements in foreign markets including Australia and key Asian markets and resulting sales, if any, from the same, patient outcomes using the Generation 2 system, approval of the current or future system for other indications and/or for use with various chemotherapeutic agents, actions by the FDA or other foreign regulatory agencies, our ability to obtain reimbursement for the CHEMOSAT system in various markets, the number of cancer centers in Germany and Italy able to successfully negotiate and receive reimbursement for the CHEMOSAT procedure and the amount of reimbursement to be provided, submission and publication of the Phase II and III clinical trial data, the timing and results of research and development projects, the timing and results of future clinical trials including the initiation of clinical trials in key Asian markets with the CHEMOSAT Hepatic Delivery System device for intra-hepatic arterial delivery and extracorporeal filtration of doxorubicin, approval of the CHEMOSAT Hepatic Delivery System to delver and filter doxorubicin in key Asian markets and adoption, sales, if any, and patient outcomes using the same, the timing, price and use, if any, of the committee equity financing facility with Terrapin, the timing and use, if any, of the line of credit from SVB and our ability to access this facility and uncertainties regarding our ability to obtain financial and other resources for any research, development and commercialization activities. These factors, and others, are discussed from time to time in our filings with the Securities and Exchange Commission. You should not place undue reliance on these forward-looking statements, which speak only as of the date they are made. We undertake no obligation to publicly update or revise these forward-looking statements to reflect events or circumstances after the date they are made. 3 DELCATH SYSTEMS, INC Investment Considerations Concentrating the Power of Chemotherapy •Commercial stage company focused on oncology •Proprietary CHEMOSAT® Hepatic Delivery System allows unique whole organ therapy for the liver •CHEMOSAT system has demonstrated extension of progression free survival •Addressing large unmet market need for cancer patients who usually die of liver failure •Estimated initial market opportunity of ~$2.3 billion in U.S. & EU •Expanding clinical data expected to broaden clinical use and indications •On the cusp of realizing the potential: oEU - early commercial launch underway; reimbursement in key EU markets expected in Q1/Q2 oU.S. - NDA under review ; ODAC May 2, PDUFA date June 15, 2013 •Attractive financial model, multiple capital resources available and experienced management team to execute plan 4 DELCATH SYSTEMS, INC US Market • Proposed Trade Name Melblez KitTM (Melblez (melphalan) for Injection for use with the Delcath Hepatic Delivery System) • Proprietary Drug/Device Combination Product Regulated as a drug 505(b)(2) NDA by U.S. FDA • Proposed indication for the treatment of patients with unresectable ocular melanoma metastatic to the liver • Melblez Kit comprised of MelblezTM (melphalan hydrochloride for injection) and the Delcath Hepatic Delivery System Our Product Ex US Markets • Marketed under the trade name CHEMOSAT® Hepatic Delivery System • Regulated as a Class IIb Medical Device • Indicated for the intra-hepatic of administration of melphalan hydrochloride and subsequent filtration of the venous blood return. • CHEMOSAT Kit supplied without melphalan 5 DELCATH SYSTEMS, INC 1.ISOLATE 2.SATURATE 3.FILTRATE The Delcath Hepatic Delivery System Minimally Invasive, Repeatable Procedure That Could Complement Systemic Therapy •Improves disease control in the liver •Treats macro and micro tumors •Controls systemic toxicities •Allows for over 100x dose escalation at tumor site 6 DELCATH SYSTEMS, INC Melanoma Liver Metastases A Great Demonstration of CHEMOSAT’s Potential •A challenging histology •Notoriously insensitive to systemic chemotherapy and focal interventions •CHEMOSAT has demonstrated ability to extend progression free survival Our Opportunity •Ability to achieve ultra-high concentrations of chemotherapy provides potential treatment options for a wide variety of cancers in the liver 7 DELCATH SYSTEMS, INC Clinically Differentiated Results •Phase 1, 2 and 3 trials with percutaneous hepatic perfusion (PHP) produced positive results in multiple histologies •Melanoma Liver Mets oPositive Phase 3 results in hepatic metastatic melanoma on93 (90% ocular melanoma, 10% cutaneous melanoma) •Neuroendocrine Tumor (NET) Liver Mets omNET cohort in Phase 2 trial showed encouraging 42% objective response rate (ORR) vs ~10% for approved targeted therapy omedian overall survival of ~32 months on ITT basis •Hepatocellular Carcinoma (HCC) oPositive signal with high-dose melphalan in HCC cohort of Phase 2 trial (5/8 patients) is encouraging when approved systemic therapies have modest efficacy and challenges with tolerability •Colorectal Cancer (CRC) Liver Mets oData from surgical Isolated Hepatic Perfusion (IHP) with melphalan indicates strong potential in well-defined patient population with earlier stage CRC yielding ~50-60% median response rate and median OS of 17.4-24.8 mos •Safety profiles consistent with pivotal US Phase 3 melanoma trial Encouraging Initial Results on a Broad Range of Histologies 8DELCATH SYSTEMS, INC INDEPENDENT REVIEW COMMITTEE (IRC) ASSESSMENT - UPDATED ANALYSIS (4 June 2012) Hepatic progression-free survival (IRC) Hazard ratio 0.50 (95% CI 0.31-0.80) P0.0029 Months Proportion of patients surviving 5.3 mo Intent-to-treat population Percutaneous Hepatic Perfusion (PHP) Best alternative care (BAC) Positive Phase 3 Results– Primary Endpoint hPFS PHP Demonstrated 4x or 5.3 months Improvement in Primary Endpoint of hPFS 9DELCATH SYSTEMS, INC INVESTIGATOR ASSESSMENT - UPDATED ANALYSIS (4 June 2012) Overall progression-free survival (investigator) Months Proportion of patients surviving Hazard ratio 0.42 (95% CI 0.27-0.64) P<0.0001 0 510152025303540455055 3.8 mo Intent-to-treat population Positive Phase 3 Results– Overall PFS PHP also Demonstrated a Highly Statistically Significant Improvement in Overall PFS Percutaneous Hepatic Perfusion (PHP)
